Citation Nr: 0529812	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to an initial compensable disability rating 
for residuals of gunshot wound to the right knee with 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In response to his request for a Travel Board hearing, in 
April 2003, the RO mailed the veteran a letter asking him to 
clarify the type of hearing he desired.  In December 2004, 
the RO mailed the veteran a letter advising him of his rights 
and responsibilities under the Veterans Claims Assistance Act 
of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002) and a notice 
indicating that he would be scheduled to report for a VA 
examination.  Also in December 2004, the RO requested a VA 
examination from the local VA Medical Center.  

In April 2005, the RO mailed a notice of the scheduled date 
for the veteran's requested Travel Board hearing.  Copies of 
these documents in the file all reflect the same address for 
the veteran.  

Information in the claims folder indicates that the veteran 
failed to report for both his scheduled VA examination and 
Travel Board hearing.  

Review of the claims folder reveals that the April 2003, 
December 2004, and April 2005 letters sent to the veteran 
were all mailed to the address provided by the veteran in his 
November 2001 notice of disagreement.  However, both the 
December 2004 VCAA letter and the notice to report for a VA 
examination were returned, marked "Not Deliverable As 
Addressed, Unable to Forward."  Moreover, the March 2003 
substantive appeal lists a different address.  

Based on the above, it appears that the RO failed to 
recognize the updated information and mailed all of the 
aforementioned documents to the incorrect address.  

Although the RO is not required to "move heaven and earth" 
to find a veteran who has not kept it apprised of his 
whereabouts, the claims folder in this case shows a plausible 
alternative address that was recently provided by the 
veteran.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  A 
remand is required to correct this matter.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should re-mail a VCAA letter 
to the veteran using the address provided 
in the March 2003 substantive appeal and 
afford the applicable opportunity to 
respond.    

2.  The RO should arrange to reschedule 
the veteran for a VA examination, with 
notice of the examination to be sent to 
the address provided in the March 2003 
substantive appeal.

3.  If the RO secures or receives any 
additional evidence following the above 
actions, it should readjudicate the 
issues on appeal.  If the disposition of 
any issue remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, using the address provided 
in the March 2003 substantive appeal, and 
afford the applicable opportunity to 
respond.     

4.  The RO should contact the veteran, 
using the address provided in the March 
2003 substantive appeal, and inquire 
whether he still desires a Board hearing.  
It should make the necessary arrangements 
for whichever hearing the veteran 
requests, if any. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


